Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9 - 12, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2000244127 A1 to Aubrey et al (“Aubrey”).

Regarding claim 1, Aubrey teaches a method comprising: acquiring data from one or more sensors (130, 134, 136, 140, 144) of an unmanned aerial vehicle (UAV 106) of a UAV system (100; see fig. 1); storing the data at a local storage device (128) on the UAV of the UAV system; maintaining, by the UAV system, a state machine configured to monitor one or more context states of the UAV system; determining, by processing circuitry (126) of the UAV system and based on the one or more context states (current position and status;¶0059), that a current situation of the UAV system meets minimum criteria (system meets routine asset inspection; ¶0026 at least) for transferring data from the UAV to a ground-based computing device (base/ground station 104/110) of the UAV system; and automatically transferring, based on the determination, the data from the UAV to the ground-based computing device (¶¶0009, 0035, 0064, 0074 at least).

Regarding claim 2, Aubrey teaching’s wherein the one or more context states comprise: a remaining battery life of the UAV and a battery recharging status of the UAV ( system’s power system includes a power brick/recharging hardware; ¶0034); a location of the UAV (as determined by GPS 134; fig. 1; ¶0036); a time of day a current flight status of the UAV (time of day is inherent in GPS technology); a flight schedule of the UAV; a wired or wireless data connection (via harness 142) available to the UAV (¶¶0047, 0076); or a telemetry-data-collection status (via remote command) of the UAV (fig. 1; ¶¶0034, 0038, 0056).

Regarding claim 9, Aubrey’s teaching, wherein the one or more context states of the UAV comprise at least a flight status of the UAV, wherein the flight status comprises: landing, 19Attorney Docket No.: H214458-US / 1121-811US01takeoff, preparing to take off (Aubrey teaches a vertical-takeoff-landing [VTOL] UAV; ¶¶0007, 0030, 0037, 0038, 0065 at least)) conducting an inspection during a flight (fig. 1 depicts a high-level gas infrastructure inspection using unmanned aerial system (¶¶0013, 0028, 0029 at least); or approaching a no-fly zone during a flight.

Regarding claim 10, Aubrey’s teaching, wherein determining, by the processing circuitry based on the one or more context states, that the current situation of the UAV system meets minimum criteria for transferring data from the UAV comprises applying, by the processing circuitry, a machine-learning based algorithm to the one or more context states (¶¶0026, 0052, 0060, 0076).

Regarding claim 11, Aubrey teaches an unmanned aerial vehicle (UAV) system comprising: a UAV (106); a ground-based computing device (110); and processing circuitry configured to: acquire data from one or more sensors on the UAV (130, 134, 136, 140, 144); store the data at a local storage device on the UAV (in memory 128); maintain a state machine configured to monitor one or more context states of the UAV system (current position and status;¶0059) determine, based on the one or more context states, that a current situation of the UAV system meets minimum criteria (system meets routine asset inspection; ¶0026 at least) for transferring the data from the UAV to the ground-based computing device (base/ground station 104/110); and automatically transfer, based on the determination, the data from the UAV to the ground-based computing device (¶¶0009, 0035, 0064, 0074 at least).

Regarding claim 12, Aubrey teaching’s wherein the one or more context states comprise: a remaining battery life of the UAV; a battery recharging status of the UAV; a location of the UAV; a time of day a current flight status of the UAV; a flight schedule of the UAV; a wired or wireless data connection available to the UAV; or a telemetry-data-collection status (remote command) of the UAV (¶¶0034, 0038, 0056).

Regarding claim 19, Aubrey’s teaching, wherein the one or more context states of the UAV comprise at least a flight status of the UAV, wherein the flight status comprises: landing, 19Attorney Docket No.: H214458-US / 1121-811US01takeoff, preparing to take off (Aubrey teaches a vertical-takeoff-landing [VTOL] UAV; ¶¶0007, 0030, 0037, 0038, 0065 at least)) conducting an inspection during a flight (fig. 1 depicts a high-level gas infrastructure inspection using unmanned aerial system (¶¶0013, 0028, 0029 at least); or approaching a no-fly zone during a flight.

Regarding claim 20, Aubrey teaches a non-transitory, computer-readable medium comprising instructions (¶¶0082-0083) that when executed by a processor, cause the processor to: acquire data from one or more sensors on an unmanned aerial vehicle (UAV) of a UAV system; store the data at a local storage device on the UAV (in memory 128; see fig. 1); maintain a state machine configured to monitor one or more context states of the UAV system (current position and status; ¶0059 at least); determine, based on the one or more context states, that a current situation of the UAV system meets minimum criteria (system meets routine asset inspection; ¶0026 at least) for transferring data from a UAV to a ground-based computing device (base/ground station 104/110) and automatically transfer, based on the determination, the data from the UAV to the ground-based computing device (¶¶0009, 0035, 0064, 0074 at least).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Aubrey as applied to claims 1 and 11 above and in view of U.S. Pub. No. 20180315141 A1 to Hunn et al. (“Hunn”).

As discussed above, Aubrey teaches all of the limitations of the base claim, but is not explicit on the data comprising Binary Large Object (BLOB) telemetry data.

However, Hunn teaches, in a related field of endeavor using UAV/drone for inspection and data transfer, which data comprises Binary Large Object telemetry data (¶¶0067, 0083, 0112, 0120).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Aubrey’s teaching by the date comprising binary large object telemetry data as evidenced by Hunn in order to create a new and useful system to enhance inspection applications.

Allowable Subject Matter
Claims 3, 4, 6 - 8, 13, 14, and 16 - 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

(In the context of UAV-inspection applications, the prior art of record fail to teach, in combination with other limitations, determining, by a processing circuitry based on one or more context states, that a current situation of the UAV no longer meets minimum criteria for transferring telemetry data from the UAV, automatically pausing, based on the determination, the transfer of the data from the UAV to a ground-based computing device; and determining that the current situation of the UAV system once again meets minimum criteria for transferring telemetry data from the UAV; and automatically resuming the transfer, based on the determination, of the data from the UAV to the ground-based computing device; automatically re-transferring, based on the determination, a subset of the data that contained the error from the UAV to the ground-based computing device to replace the error in the data; determining an input vector, a state vector, an input matrix, and a state matrix; determining, based on the input vector, the state vector, the input matrix, and the state matrix, an output vector; and determining, based on the output vector, that the current situation of the UAV system meets the minimum criteria for transferring the data; and identify a failure in transferring the data caused by a context state of the UAV; and automatically update the minimum criteria to account for the context state.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663